Citation Nr: 1704410	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-22 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability, manifested by tachycardia and arrhythmia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to June 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was remanded in October 2014 for evidentiary development, and unfortunately, additional development is required prior to the resolution of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board previously, and in an October 2014 remand, it was directed that a new, comprehensive VA examination addressing etiology of the Veteran's heart disorder be afforded.   The returned opinion, dated in December 2014, is inadequate to resolve the issue on appeal.  

Specifically, the Board directed that an opinion be offered as to if PTSD, in itself or in concert with medications used to treat the condition, caused or aggravated the Veteran's heart disorder.  While the VA examiner noted that the heart disorder was not "due to" usage of the drug Quetiapine, no mention was made regarding the potential impact of other drugs, to include Risperidone and Metoprolol, which have been more recently prescribed to treat service-connected psychiatric pathology.  Also, the examiner did not discuss any potential impact of the actual disease of PTSD on the increase in heart rate (as opposed to the treatment modalities prescribed to control its manifestations).  Further, even if a causal opinion was negative, the examiner was expressly asked to opine as to a potential aggravating relationship, and no such opinion was returned.  

In this regard, the Board notes that the Veteran has been diagnosed with supraventricular arrhythmia with an onset of the condition dating to 2004.  The 2014 examiner noted that a former drug used to treat PTSD (Quetiapine) can cause heart rate fluctuations, but that such a drug had been discontinued and thus could not be the causative factor behind current arrhythmia.  As noted, however, the Veteran did not cease to take medication when he stopped taking Quetiapine prior to the submission of this claim, and he continued to experience PTSD symptoms throughout the appeal period.  Thus, a remedial examination addressing the etiology of the heart condition discussing both the direct impact of PTSD and all the various medications used to control its symptoms must be afforded.  Stegall v. West, 11 Vet. App. 268 (1998). (Veterans, as a matter of law, are entitled to substantial compliance with Board directives, which includes the duty to provide an adequate medical opinion when such an opinion has been deemed necessary).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with a physician other than the one who conducted the December 2014 VA examination for the purposes of determining the nature and etiology of current heart disability, to include tachycardia and arrhythmia.  The examiner is asked as to if it is at least as likely as not (50 percent probability or greater) that current heart disability was caused, or aggravated beyond the natural progression of the disease process, by service-connected PTSD, to include all treatment modalities used for same.  

*The examiner must specifically address any potential aggravating relationship, and must discuss mediations other than Quetiapine, to include Risperidone and Metoprolol, used to treat PTSD.  

*When coming to a conclusion, the examiner must provide a detailed rationale for his/her opinions.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




